28 F.3d 113
NOTICE:  Although citation of unpublished opinions remains unfavored, unpublished opinions may now be cited if the opinion has persuasive value on a material issue, and a copy is attached to the citing document or, if cited in oral argument, copies are furnished to the Court and all parties.  See General Order of November 29, 1993, suspending 10th Cir. Rule 36.3 until December 31, 1995, or further order.
Felix H. OLIM, Plaintiff-Appellant,v.Paul D. JOHNSON, M.D., individually;  Paul D. Johnson, M.D.,Inc.;  E.M. Associates, Defendants-Appellees.
No. 93-6405.
United States Court of Appeals, Tenth Circuit.
May 26, 1994.

ORDER AND JUDGMENT1
Before SEYMOUR, Chief Judge, McKAY and BALDOCK, Circuit Judges.2


1
Plaintiff Felix H. Olim, appearing pro se, appeals the district court's dismissal of his complaint for lack of subject matter jurisdiction, Fed.R.Civ.P. 12(b)(1).  We review the court's dismissal de novo.   Redmon v. United States, 934 F.2d 1151, 1155 (10th Cir.1991).


2
Plaintiff's complaint contains two claims best characterized as medical malpractice and/or defamation claims.3  Because Plaintiff's claims do not arise under "the Constitution, laws or treaties of the United States," 28 U.S.C. 1331(a), and because the parties are not diverse (Plaintiff and all Defendants are citizens of Oklahoma), 28 U.S.C. 1332(a), the district court properly dismissed this action for lack of jurisdiction.


3
AFFIRMED.



1
 This order and judgment is not binding precedent, except under the doctrines of law of the case, res judicata, and collateral estoppel.  The court generally disfavors the citation of orders and judgments;  nevertheless, an order and judgment may be cited under the terms and conditions of the court's General Order filed November 29, 1993.  151 F.R.D. 470


2
 After examining the briefs and appellate record, this panel has determined unanimously that oral argument would not materially assist the determination of this appeal.  See Fed.  R.App. P. 34(a);  10th Cir.  R. 34.1.9.  The case therefore is ordered submitted without oral argument


3
 Plaintiff's complaint alleges that Defendants refused to release his medical records to him, and Defendant Paul D. Johnson falsely diagnosed him as suffering from Alzheimer's Dementia